UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the period endedSeptember 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OF 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to. 000 32797 Commission File Number IVI COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 33-0965560 (I.R.S. Employer Identification No.) IVI COMMUNICATIONS, INC. 555 H St., Suite H, Eureka, CA 95501 (Address of principal executive offices) (Zip Code) (707) 444-6617 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No ( ) Indicate by check mark whether the registrant is a shell company (as defined in
